Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PLUG CONNECTOR, BIPOLAR PLATE AND COMBINATION OF A PLUG CONNECTOR AND A FUEL CELL STACK

Examiner: Adam Arciero	S.N. 16/581,255	Art Unit: 1727	June 3, 2022

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 07, 2022 has been entered. Claims 1 and 3-9 are currently pending. Claim 1 has been amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Aoto et al. and Katano et al. on claims 1, 3-4 and 7 are withdrawn because Applicant has amended the independent claim.

Response to Arguments
Applicant’s arguments, see Remarks, filed February 07, 2022, with respect to amended claim 1 have been fully considered and are persuasive. The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance in regards to independent claims 6 and 8 set forth in the previous Office action mailed on June 11, 2021 remain the same. In addition, the closest prior arts of record, Aoto, Sato, Andreas-Schott, and Katano, do not specifically disclose, teach, or fairly suggest the claimed plug connector, comprising: a plug boy having a first and second bushing; a plurality of contact elements electrically separated from each other, and extending through the plug body a first time along a first axis through the first bushing and a second time along a second axis through the second bushing, wherein the first axis is perpendicular to the second axis (claim 1). Support for the amendment can be found in Fig. 1-2 and paragraph [0037] of the printed publication, for example. In light of Applicant’s amendments and arguments, the rejections have been overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727